UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4098


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RECO JANAVIS WILKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00158-TDS-1)


Submitted:   July 26, 2012                 Decided:   August 13, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS AND TRENKLE, PLLC, Durham, North
Carolina, for Appellant.   Michael A. DeFranco, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reco Janavis Wilkerson appeals from his conviction and

86-month       sentence         entered      pursuant       to        his    guilty    plea    to

possession of a firearm by a convicted felon.                               Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the district court erred by not sentencing

Wilkerson       to    a    lower      sentence.           Neither       Wilkerson       nor    the

Government has filed a brief.                         After a careful review of the

record, we affirm.

               Wilkerson asserts that the district court abused its

discretion in sentencing him to 86 months instead of 84 months,

the bottom of the 84-105 month Guidelines range.                               Wilkerson does

not    aver     that      the    district         court    erred        in    its     sentencing

procedures, and our review of the record discloses no procedural

error.     We assess the substantive reasonableness of the sentence

by    taking    into      account      the    “totality          of    the    circumstances.”

Where,     as    here,       a     defendant’s          sentence        falls       within     the

Guidelines       range,         the    district         court’s        decision       enjoys    a

presumption of reasonableness.                        United States v. Abu Ali, 528

F.3d 210, 260-61 (4th Cir. 2008).                          Because Wilkerson has not

provided        any       reasoning          to       rebut       the        presumption        of

reasonableness            accorded      his       within-Guidelines             sentence       and



                                                  2
because   no   such    reasoning     can   be   found   in   the      record,    we

conclude that Wilkerson’s sentence is substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case for reversible error and have found none.

Accordingly,    we    affirm   Wilkerson’s      conviction      and      sentence.

This court requires that counsel inform Wilkerson in writing of

his right to petition the Supreme Court of the United States for

further review.       If Wilkerson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation.       Counsel's motion must state that a copy thereof

was served on Wilkerson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument     would      not    aid   the

decisional process.

                                                                          AFFIRMED




                                       3